Case 2:19-cr-00261-CW Document 17 Filed 07/12/19 Page 1of3

 

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF UTAH, CENTRAL DIVISION

 

 

UNITED STATES OF AMERICA, : Case No 2:19-cr-261 CW
Plaintiff,
ORDER GRANTING MOTION FOR
VS. : PROTECTIVE ORDER
JOHN AARON FAVRO,
Judge Clark Waddoups
Defendant. : Magistrate Judge Paul M. Warner

 

The Court, having considered the stipulation of the parties, and good cause appearing,
finds that a protective order is necessary and appropriate in this case to prevent harmful
disclosure of the personal identifying information, bank records, and tax information of various
individuals, while still preserving the defendant’s right to a fair trial and meaningful discovery.
Pursuant to the Court’s authority under Federal Rule of Criminal Procedure 16(d)(1), it is hereby
ordered:

1. The United States is hereby ordered to provide to the defendant’s attorney with
copies of the discovery in this matter, including documents and other materials that contain the
personal identifying information of third parties.

2. The discovery materials produced to the defendant’s attorney shall not be
disclosed or made available for inspection or copying to any person, other than as permitted in

Paragraph 3.

 
Case 2:19-cr-00261-CW Document17 Filed 07/12/19 Page 2 of 3

3, Discovery materials provided to the defendant’s attorney pursuant to this order
may be further disclosed to the following people: (a) counsel for the defendant; (b) associates,
secretaries, paralegals, private investigators, forensic accountants, experts, and other employees
or independent contractors of such attorney to the extent necessary to render professional
services in this criminal prosecution; (c) court officials involved in this case; and (d) the
defendant himself while supervised by their attorney if he is in custody.

4, Persons obtaining access to the discovery materials produced pursuant to this
order shall use the information only for the preparation and conducting of this criminal trial, and
any connected hearings, collateral proceedings, or appeals.

5. Defendant, his attorney, and all other individuals or entities who receive materials
in this case are prohibited from directly or indirectly providing access to, or otherwise disclosing
the contents of these materials to anyone not working on the defense of this criminal case, or
otherwise making use of the materials in a manner unrelated to the defense of this criminal case.
Authorized use of materials related to the defense of this criminal case shall include showing and
discussing such materials with government and defense witnesses.

6. Defendant, his attorney, and all other individuals or entities who receive materials
in this case shall maintain all materials received from the government in a manner consistent
with the terms of this protective order. Materials produced to the defense shall be stored in a
secure manner by defense counsel in boxes, files or folders marked “UNDER PROTECTIVE
ORDER- DO NOT DISCLOSE.” Electronic materials produced to the defense and printouts
obtained from electronic materials shall be handled in the same manner.

7. Defendant and his attorney are required to give a copy of this protective order to

2

 
Case 2:19-cr-00261-CW Document 17 Filed 07/12/19 Page 3 of 3

all individuals or entities engaged or consulted by defense counsel in preparation of trial in this
case. A knowing and willful violation of this protective order by the defendants, their attorneys,
or others may result in contempt of court proceeding or other civil or criminal sanctions.

8. Within 90 days of the conclusion of this case, all discovery materials produced
pursuant to this order, and all copies thereof (other than exhibits of the court) shall be returned to
the United States Attorney’s Office. Alternatively, counsel for the defendants may inform the
United States Attorney’s Office in writing that all such copies have been destroyed.

9. Counsel for the defendant is responsible for employing reasonable measures to
control duplication of, and access to, the discovery materials.

10. The provisions of this order governing disclosure and use of the discovery

materials shall not terminate at the conclusion of this criminal prosecution.

th

DATED this // day of 2019.

BY THE COURT:

   

st ¢
PAUL M. WARNER
United States Magistrate Judge

 
